3


           OFFICE       OF       THE   ATTORNEY        GENERAL       OF       TEXAS
                                           AUSTIN
GROVERSELLERS
Al-rOr(NEY
        CiCNXIlm.




                                       opinion   O-7209
                                       Roa   Howe Bill        Ilo. 740,            Ada,




         < LamA F&Id8 Of t.h# d8l.v8ttQ           Pryohoprsthlo IfO8pit81
       \ ‘+iloh'       8Oql'u8d Uhi18   88ld horpikl   VI8   IlXid8r, th0
        ~\, control-of       the St8te Borrd cf Control,       vhloh 18
         a, 08~rlou      by thm Cauptroller    oi Pub110 Aoo0unt8 88
          '+yount        Number  0-650.
                                                 U8    F&OOttldl~             lWqUO8t       YOUP
              opinion        00    th8    f OllOVi~      qW8tlOM         :

                                                 (1)     Should thi8               futi   18pUO
              lntothaOewr8lFund~
                                                 (2)       BOO8We    Of H. B. 740,               SUpl’8,
              should        thl8 fund be         truDlf8rl’Od       t0       thu     UniVOrIi~        Of
              Torea     ;   or
                                                 (3)     Doer thir           fund belong         wh8
                                                                                                                38



                 3sard        of Control            to be   ussd   in   it8   ~~enrosynary
                 Service.           *

                       The Galveston State Psychopathlo lionpita    v&a
                 tzaruierred     to the Universltr Of TexaP, M&q 34, 1945,
                 thersion    &ftor   that time the lavl mgulatlng  the
                 University    of Texas vould control the Psychopathle
                 H3EPitlll.
                            Undes the Dnlvsr8lty                of Texea Appropriation              bill   ve
          find   1

                             “APPHOPlUATIOlGSducatlm8l h8tltutlona    of
                 :iighhep IAMUTA~.~~, Ctmpter   377, Howe Bill IIo. 173.
                 GsnemO snd~~qpsotal law8       of Texar 49th Leglrlrrturr,


                 institutional    funds   of the 4avoral  stats inatltutlo~
                 named in this sot, at the cl040 of tho tlrcal         year
                 end-     Augurt 31, 1945, inoludlng     balonoea In m-
                 volvlng funds at that tlmo, and th. entire        lncoae
                 to said funds during eaah of the tvo Fiscal         year
                 r:ndtag Augurt 31, 1945, and Augwt 21, 1947.,which
                 RFB not othervire     appropriated   for olthor OF both or
                 SLLU rlrcal    pears are hereby appropplated     for the aup-
                 ;wt, mM.ntenance, operation a=d lmprovsmont of said
                 Ltate institution      during 4ach ol tho said fiscal     yeare,
                 rsspectively.*
                     The Psychapathlc ISosplt~l ia named on pa&o 750, I.&o
          202 through 223 of the Unlverstty    of %Saa Hedlcrl Branch.
                      Thsr~forc,                lt ie our opinion that the fund has been
          arppropriated to tie                 Unlverrity of Texss to bo used br It for
          mid   hospital.
                             Your       quostloaa      should      be 8nrvrlwd     88    follovrr

                             No. 1 -* no
                             No. 2 -- Yes
                             190. 3 -- No
    /-----
/
    - --..-          ” ~-,,_.____                                       Your8 very      tNly,